Citation Nr: 1704470	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which found that the Veteran had not submitted new and material evidence to reopen a claim of service connection for PTSD.

A hearing was held in February 2009 at the RO before a Veterans Law Judge.  A transcript of the hearing is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  The Veteran was put on notice of this fact and provided an opportunity to request another Board hearing.  In October 2016, the Veteran waived the option for a new hearing and elected to proceed on the evidence of record.  Accordingly, the decision is reassigned to another Veterans Law Judge pursuant to 38 C.F.R. § 19.3(b) (2016).

When this matter was initially before the Board in April 2009, the Board found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 7, 2009 Order, granted the parties' Joint Motion for Remand (JMR), vacating that part of the Board's April 2009 decision that found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for PTSD.  In January 2010, this matter was remanded for further development.



FINDINGS OF FACT

1.  In a February 1999 rating decision, the Veteran's claim of service connection for PTSD was denied.  The Veteran submitted a timely notice of disagreement with the February 1999 rating decision and a statement of the case was issued in May 2000, but she did not perfect her appeal.

2.  Evidence received since the February 1999 rating decision includes information that is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The Veteran has a currently diagnosed of PTSD attributed to personal assault during service; the stressor is supported by evidence of behavior changes.



CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 19.32, 20.200, 20.302, 20.1103 (2016). 
 
 2.  The evidence received since the February 1999 rating decision is new and material and sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 1999 rating decision, the Veteran's claim for service connection for PTSD was denied based on a lack of evidence of an in-service stressor event that may have caused PTSD and a nexus between the PTSD diagnosis and military service.  

The Veteran submitted a timely notice of disagreement with the February 1999 rating decision and a statement of the case was issued in May 2000, but she did not perfect her appeal.  Therefore, the February 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the February 1999 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The evidence received since the RO's February 1999 decision includes, additional statements regarding the Veteran's reported military sexual trauma and September 2011 VA medical opinion linking PTSD to her reported military sexual trauma.

The newly received evidence includes additional statements from the Veteran's friends regarding her PTSD symptomatology and an early report of the military sexual trauma, and VA medical opinion linking the Veteran's PTSD to her reported military sexual trauma.  Therefore, as such evidence is not cumulative or redundant of the evidence of record at the time of the February 1999 rating decision and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD; this new evidence raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  

Service Connection Claim

Having reopened the Veteran's claim, the Board will now examine the merits of the claim.  The Veteran contends that she manifests PTSD as a result of military sexual trauma that occurred the day before discharge.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has reported sexual assault on her last night in service.  The Veteran has also submitted statements from friends reporting that the Veteran informed them of the sexual assault, including one report that the Veteran shared this information just a few months after its occurrence.  See December 2005 Veteran's Friend's Statement.

In September 2011, the Veteran underwent VA examination.  The examiner noted that the Veteran's PTSD treatment records showed a highly predominant focus on her reported military sexual trauma.  The Veteran reported that she avoided any sexual material on television or the internet, and even avoided thinking about any aspect of service.  She often awoke because of dreams relating to sexual assault and had intrusive thoughts during the day about the trauma.  The examiner also noted that the Veteran experienced numbing of responsiveness, problems with concentration and motivation, panic attacks, and problems with social activities, and that she was easily startled.  The examiner opined that the Veteran had sufficient symptomatology to support a continuing PTSD diagnosis, and that her PTSD was the result of her reported military sexual trauma.  

VA treatment records also show a diagnosis of PTSD with a focus on the military sexual trauma, including completing a 7-week intensive inpatient sexual trauma treatment program.  See, e.g., March 2009, August 2005, and October 1997 VA Treatment Records.  The VA examination treatment records establish a diagnosis of PTSD; linked by the medical professional to in-service personal assault; and the examination documents behavior changes in response to the assault.

The Board resolves all reasonable doubt in favor of the Veteran and finds that she has PTSD as the result of military sexual assault.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


